Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020 was filed before the mailing date of the Non-final rejection on 8/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 5/14/202 have been approved by the examiner.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ CAPACITIVE SENSOR ATTACHED TO AN ELECTRICAL CIRCUIT ”.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7. 	In claims 1 and 11, the phrase “ a charge and discharge circuit ” is vague and indefinite since it is not clear from the claim if the charge and discharge circuit includes the sampling capacitor and second capacitor or is if the sampling capacitor and second capacitor is outside the charge and discharge circuit.
8. 	In claims 1 and 11, the phrase “ the sampling circuit having an operational sampling phase during which a voltage on the input of the sampling circuit is sampled by the sampling capacitor when the second capacitor is discharged, and the sampling circuit having an operational charging phase during which the second capacitor is charged while coupled in series to the sampling capacitor “ is vague and indefinite since it is not clear what causing the operational sampling phase and the discharge between the sampling capacitor and the second capacitor.
9. 	Claim 7 recites the limitation " the charge pump " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 9 recites the limitation " a capacitive sensor " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
11. 	Claim 17 recites the limitation " the charge pump " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
12. 	Claim 19 recites the limitation " a capacitive sensor " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
13.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 

AC/August 12, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897